Citation Nr: 1704384	
Decision Date: 02/14/17    Archive Date: 02/24/17

DOCKET NO.  12-00 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO) in Detroit, Michigan


THE ISSUES

1.  Entitlement to non-service-connected death pension benefits.

2.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from October 1955 to November 1959.  He died in 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 administrative decision issued by the Department of Veterans Affairs (VA) Pension Management Center (PMC) in Milwaukee, Wisconsin, which denied the Appellant's claims of entitlement to non-service-connected death pension benefits and accrued benefits.  The Appellant disagreed with this decision in April 2010.  She perfected a timely appeal in December 2011.  A videoconference Board hearing was held at the RO in Detroit, Michigan, in November 2016 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.

Because the Appellant lives within the jurisdiction of the RO in Detroit, Michigan, that facility retains jurisdiction in this appeal.


FINDINGS OF FACT

1.  The record evidence shows that the Veteran and the Appellant divorced on April [redacted], 1970.

2.  The record evidence, to include a certificate of death, shows that the Veteran died on September [redacted], 1974, and was divorced at the time of his death.

3.  The record evidence shows that the Appellant's original accrued benefits claim (VA Form 21-534) was date-stamped as received by VA on December 9, 2009.


CONCLUSIONS OF LAW

1.  The criteria for non-service-connected death pension benefits have not been met.  38 U.S.C.A. §§ 101(3), 1521, 1541, 1543 (West 2014); 38 C.F.R. §§ 3.3, 3.23, 3.50, 3.53 (2016).

2.  The criteria for accrued benefits have not been met.  38 U.S.C.A. § 5121 (West 2014); 38 C.F.R. §§ 3.3, 3.23, 3.159, 3.1000 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

It appears that the PMC did not discuss the respective responsibilities under the VCAA between the Appellant and VA.  Having reviewed the record evidence, the Board concludes that this was not error.  The dispositive issue in the non-service-connected death pension benefits claim is whether the Appellant can be considered the Veteran's surviving spouse at the time of his death.  The dispositive issue in the accrued benefits claim is whether the Appellant filed her claim within 1 year of the Veteran's death.  In other words, the outcome of this appeal turns on application of the law to the undisputed facts in each of the Appellant's currently appealed claims.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (finding that where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).  

With respect to the Appellant's non-service-connected death pension benefits claim, the Board notes that VA defines a "surviving spouse" as someone who was the Veteran's spouse at the time of the Veteran's death and who lived with the Veteran continuously from the date of marriage to the date of death except where there was a separation due to the misconduct of or procured by the Veteran without the fault of the spouse and where the spouse has not remarried or lived with another person and held herself out to be the spouse of the other person.  See 38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50.  

With respect to the Appellant's accrued benefits claim, the Board notes that, upon the death of an individual receiving benefit payments, certain persons shall be paid periodic monetary benefits to which that individual was entitled at the time of death under existing ratings or decisions, or those based on evidence in the file at date of death, and due and unpaid for a period not to exceed 2 years, based on existing rating decisions or other evidence that was on file when the Veteran died.  See 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000(a).  Under 38 U.S.C.A. § 5121(c), a claim for accrued benefits requires that the application be filed within one year after the date of death.

As will be explained below in greater detail, the Appellant divorced the Veteran several years prior to his death and was not living with him at the time of his death.  Thus, although the Appellant has not remarried or lived with another person and held herself out to be the spouse of another person since the Veteran's death, she is not entitled to non-service-connected death pension benefits as a matter of law.  Similarly, because the Appellant filed her accrued benefits claim several decades after the Veteran's death, she is not entitled to accrued benefits as a matter of law.  See Smith v. Gober, 14 App. 227, 232-32 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  Because it is the law, and not the facts, that are dispositive of this appeal, the Board finds that the VCAA is not applicable to either of the Appellant's currently appealed claims.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  Thus, the Board may proceed to adjudicate this appeal.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), rev'd sub nom., Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing prejudicial error).

Non-Service-Connected Death Pension Claim

The Appellant contends that she is entitled to non-service-connected death pension benefits.  She essentially contends that, although she divorced the Veteran several years prior to his death, his abusive behavior during their marriage caused their divorce and qualifies as a separation based on his misconduct, entitling her to consideration as his surviving spouse.

The Board finds that the Appellant's claim of entitlement to non-service-connected death pension benefits must be denied as a matter of law.  The Appellant is not entitled to non-service-connected death pension benefits as a matter of law because she cannot be recognized as the Veteran's surviving spouse.  See 38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50.  She does not contend, and the evidence does not show, that she lived with the Veteran continuously between the date of their marriage and the date of his death.  The record evidence shows that the Appellant and the Veteran married in May 1958.  The Appellant submitted a copy of a court injunction which she filed against the Veteran in December 1969 where she alleged that he beat her and threatened to molest her and requested assistance in obtaining an injunction against the Veteran based on this behavior.  The Appellant divorced the Veteran in April 1970, citing a pattern of "extreme cruelty" and a failure to support her in her divorce petition.  She testified before the Board that the Veteran's abusive behavior during their marriage had prompted her to divorce him and she never remarried after their divorce.  See Board hearing transcript dated November 2, 2016, at pp. 3-4.  The Veteran's death certificate indicates that he was divorced at the time of his death in September 1974.  The Board does not doubt the veracity of the Appellant's testimony as to the Veteran's unacceptable behavior towards her during their marriage.  Nor does the Board question the Appellant's motives in seeking to divorce the Veteran and escape what she described as a terrible marriage in her hearing testimony.  It is undisputed, however, that the Appellant was not married to the Veteran at the time of his death and did not cohabit continuously with the Veteran between the date of their marriage and the date of his death so she cannot be recognized as his surviving spouse.  The Appellant specifically conceded that she did not cohabit continuously with the Veteran between the date of their marriage and the date of his death when she filed her accrued benefits claim on a VA Form 21-534 in December 2009.  Accordingly, because the Appellant cannot be recognized as the Veteran's surviving spouse, she is not entitled to non-service-connected death pension benefits as a matter of law.

Accrued Benefits Claim

In addition to the laws and regulations discussed above, the Board notes that only evidence contained in the claims file at the time of the Veteran's death, or certain VA and service department records considered constructively in the claims file at that time, may be considered in adjudicating a claim for accrued benefits.  38 C.F.R. § 3.1000(d)(4); Hayes v. Brown, 4 Vet. App. 353 (1993).  

The Board notes that all of the evidence submitted by the Appellant in support of her accrued benefits claim was received many years after the Veteran's death.  The Board observes that adjudication of an accrued benefits claim is limited to the evidence physically or constructively of record at the time of the Veteran's death.  38 C.F.R. § 3.1000(a); see Ralston v. West, 13 Vet. App. 108 (1999); Hayes v. Brown, 4 Vet. App. 353 (1993).  Accordingly, the Board finds that none of the evidence submitted by the Appellant in support of her accrued benefits claim can be considered in evaluating this claim.  In any event, the evidence is irrelevant to the underlying claim.

The Board finds that the Appellant's claim of entitlement to accrued benefits must be denied as a matter of law.  As noted elsewhere, the Veteran died in September 1974; accordingly, the laws and regulations require that any accrued benefits claim be filed by September 1975.  It is undisputed that the Appellant did not file her accrued benefits claim until she submitted a completed VA Form 21-534 in December 2009, more than 35 years after the Veteran's death.  The laws and regulations governing accrued benefits claims are clear.  See 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  In order to be considered, an accrued benefits claim must be filed within 1 year of the date of the Veteran's death.  In other words, the Appellant had 1 year from the date of the Veteran's death in September 1974 to file her accrued benefits claim.  Thus, because she did not file her accrued benefits claim until several decades after the Veteran's death, the Appellant is not entitled to accrued benefits as a matter of law.

Although sympathetic to the Appellant's situation, the Board observes that the payment of monetary benefits must be authorized by statute.  The principles of equity cannot be applied to award benefits that are not authorized by statute.  See McTighe v. Brown, 7 Vet. App. 29, 30 (1994).  Therefore, the Board is without authority to grant the Appellant's claims on an equitable basis and instead is constrained to follow the specific provisions of law governing non-service-connected death pension benefits claims and accrued benefits claims.  See also 38 U.S.C.A. § 7104 (West 2014); Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  And, as the preponderance of the evidence is against the Appellant's claims, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to non-service-connected death pension benefits is denied.

Entitlement to accrued benefits is denied.



____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


